Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 1, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150167                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  TOM NOWACKI/All Others Similarly Situated,                                                         Richard H. Bernstein,
          Plaintiff-Appellee,                                                                                        Justices

  v                                                                SC: 150167
                                                                   COA: 315969
                                                                   Washtenaw CC: 11-000852-CD
  DEPARTMENT OF CORRECTIONS,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 19, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 1, 2015
         s0624p
                                                                              Clerk